Exhibit 10.4
 
Amended and Restated Continuing Security Agreement
 


 
This Amended and Restated Continuing Security Agreement (the “Agreement”) is
dated as of April 29, 2014, and is by and between SkyMall, LLC, a Delaware
limited liability company (the “Borrower”), whose address is 1520 E. Pima
Street, Phoenix, AZ 85034-4639, and SMXE Lending, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Lender”),
whose address is 2525 E. Camelback Road, Suite 850, Phoenix, AZ 85016.
 
Recitals:
 
A.           The Borrower and the Lender are parties to a Credit Agreement dated
September 18, 2013, between the Lender and the Borrower (as amended from time to
time, the “Original Credit Agreement”).
 
B.           In connection with the Original Credit Agreement, the Borrower
entered into a Continuing Security Agreement in favor of the Lender, dated as of
September 18, 2013, as amended by that certain Amendment to Guaranties and
Security Agreements dated to be effective as of December 31, 2013 (as so
amended, the “Original Security Agreement”), pursuant to which the Borrower has
granted the Lender security interests in the collateral provided for therein as
security for the Borrower's obligations under the Original Credit Agreement and
certain other documents referred to therein as “Related Documents.”
 
C.           The Original Credit Agreement is being amended and restated by an
Amended and Restated Credit Agreement, dated as of even date herewith (the
"Restated Credit Agreement"), among the Borrower, certain other Obligors party
thereto and the Lender, pursuant to which, among other things, the Borrower and
the Lender have agreed to increase the maximum amount of the Credit Facilities
to $17,150,000.
 
D.           As condition to extending credit as provided for in the Restated
Credit Agreement, the Lender has required, and the Borrower has agreed, to amend
and restate the Original Security Agreement and enter into this Agreement.
 
E.           This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Borrower and the Lender with respect to
the subject matter hereof, including the Original Security Agreement.
 
Agreements:
 
In consideration of the Restated Credit Agreement, and for other good and
valuable consideration inuring to the benefit of the Borrower, the Borrower
agrees as follows:
 
Grant of Security Interest.  The Borrower hereby grants to the Lender a
continuing security interest in, pledges and assigns to the Lender all of the
Collateral (as defined below) owned by the Borrower, all of the Collateral in
which the Borrower has rights or power to transfer rights and all Collateral in
which the Borrower later acquires ownership, other rights or rights or power to
transfer rights to secure the payment and performance of the Liabilities (as
defined below).
 
Definitions.
 
“Default” means a Default under the Restated Credit Agreement, including a
default by the Borrower hereunder.
 
“Liabilities” means all obligations, indebtedness and liabilities of the
Borrower whether individual, joint and several, absolute or contingent, direct
or indirect, liquidated or unliquidated, now or hereafter existing in favor of
the Lender, including without limitation, all liabilities, all interest, costs
and fees arising under or from any note, open account, overdraft, endorsement,
surety agreement, guaranty, lease, or acceptance payable to the Lender, any
monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.  For
purposes of clarity but without limitation, the term “Liabilities” includes the
extension of credit pursuant to the Restated Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 


 
“Collateral” means all of the Borrower’s personal property, including the
following, whether now owned or hereafter acquired or arising and wherever
located:  (i) accounts (including health-care-insurance receivables and credit
card receivables); (ii) securities entitlements, securities accounts, commodity
accounts, commodity contracts and investment property; (iii) deposit accounts;
(iv) instruments (including promissory notes); (v) documents (including
warehouse receipts); (vi) chattel paper (including electronic chattel paper and
tangible chattel paper); (vii) inventory, including raw materials, work in
process, or materials used or consumed in Borrower’s business, items held for
sale or lease or furnished or to be furnished under contracts of service, sale
or lease, goods that are returned, reclaimed or repossessed; (viii) goods of
every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products; (ix)
equipment, including machinery, vehicles and furniture; (x) fixtures; (xi)
agricultural liens; (xii) as-extracted collateral; (xiii) commercial tort
claims, if any, described on Exhibit “A” hereto; (xiv) letter of credit rights;
(xv) general intangibles, of every kind and description, including payment
intangibles, software, computer information, source codes, object codes, records
and data, all existing and future customer lists, choses in action, claims
(including claims for indemnification or breach of warranty), books, records,
patents and patent applications, copyrights, trademarks, tradenames,
tradestyles, trademark applications, goodwill, blueprints, drawings, designs and
plans, trade secrets, contracts, licenses, license agreements, formulae, tax and
any other types of refunds, returned and unearned insurance premiums, rights and
claims under insurance policies; (xvi) all supporting obligations of all of the
foregoing property; (xvii) all property of the Borrower now or hereafter in the
Lender’s possession or in transit to or from, or under the custody or control
of, the Lender or any affiliate thereof; (xviii) all cash and cash equivalents
thereof; and (xix) all cash and noncash proceeds (including insurance proceeds)
of all of the foregoing property, all products thereof and all additions and
accessions thereto, substitutions therefor and replacements thereof including
but not limited to all stock rights, subscription rights, dividends, stock
dividends, stock splits, or liquidating dividends, and all cash, accounts,
chattel paper, instruments, investment property, financial assets, and general
intangibles arising from the sale, rent, lease, casualty loss or other
disposition of the Collateral.  Where the Collateral is in the possession of the
Lender or the Lender’s agent, the Borrower agrees to deliver to the Lender any
property that represents an increase in the Collateral or profits or proceeds of
the Collateral.
 
“UCC” means the Uniform Commercial Code of Arizona, as in effect from time to
time.  Terms used herein which are defined in the UCC and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the UCC. To
the extent the definition of any category or type of collateral is modified by
any amendment, modification or revision to the UCC, such modified definition
will apply automatically as of the date of such amendment, modification or
revision.
 
Other capitalized terms used but not defined herein have the meanings assigned
to them in the Restated Credit Agreement.
 
Representations, Warranties and Covenants. The Borrower represents, warrants,
and covenants to the Lender that each of the following is true and will remain
true until termination of this Agreement and payment in full of all Liabilities
and agrees with the Lender that:
 
1. At its own expense, it shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such deductibles and with
such companies as may be satisfactory to the Lender. Each insurance policy on
the Collateral shall contain a lender's loss payable endorsement satisfactory to
the Lender and a prohibition against cancellation or amendment of the policy or
removal of the Lender as loss payee without at least thirty (30) days' prior
written notice to the Lender. In all events, the amounts of such insurance
coverages on the Collateral shall be in such minimum amounts that the Borrower
will not be deemed a co-insurer. The policies on the Collateral, or certificates
evidencing them, shall, if the Lender so requests, be deposited with the Lender.
 
2. It shall permit the Lender, at the Borrower's expense, to inspect and examine
the Collateral and to check and test the same as to quality, quantity, value,
and condition, and will provide any information that the Lender may reasonably
request and will permit the Lender or the Lender's agents to inspect and copy
its books, records and data, at any time during normal business hours.
 
3. It shall maintain the Collateral in good repair; pay promptly when due all
taxes and assessments upon the Collateral or for the use or operation of the
Collateral; use the Collateral in accordance with law and in compliance with any
policy of insurance thereon; and exhibit the Collateral to the Lender on demand.
 

 
 

--------------------------------------------------------------------------------

 

 
4. Until the Lender gives notice to the Borrower to the contrary or until the
Borrower is in Default, it may use the funds collected in its business, subject
to the provisions of the Restated Credit Agreement. Upon notice from the Lender
or upon a Default, the Borrower agrees that all sums of money it receives on
account of or in payment or settlement of the accounts, chattel paper,
certificated securities, negotiable certificates of deposit, documents, general
intangibles and instruments shall be held by it as trustee for the Lender
without commingling with any of the Borrower's other funds, and shall
immediately be delivered to the Lender with endorsement to the Lender's order of
any check or similar instrument. It is agreed that, at any time the Lender so
elects, the Lender shall be entitled, in its own name or in the name of the
Borrower or otherwise, but at the expense and cost of the Borrower, to collect,
demand, receive, sue for or compromise any and all accounts, chattel paper,
certificated securities, negotiable certificates of deposit, documents, general
intangibles, and instruments, and to give good and sufficient releases, to
endorse any checks, drafts or other orders for the payment of money payable to
the Borrower and, in the Lender's discretion, to file any claims or take any
action or proceeding which the Lender may deem necessary or advisable. It is
expressly understood and agreed, however, that the Lender shall not be required
or obligated in any manner to make any demand or to make any inquiry as to the
nature or sufficiency of any payment received by it or to present or file any
claim or take any other action to collect or enforce the payment of any amounts
which may have been assigned to the Lender or to which the Lender may be
entitled at any time or times. All notices required in this paragraph will be
immediately effective when sent. Such notices need not be given prior to the
Lender's taking action. The Borrower irrevocably appoints the Lender or the
Lender's designee as the Borrower's attorney-in-fact to do all things with
reference to the Collateral as provided for in this Agreement including without
limitation (1) to sign the Borrower's name on any invoice or bill of lading
relating to any Collateral, on assignments and verifications of account and on
notices to the Borrower's customers, and (2) to do all things necessary to carry
out this Agreement or to perform any of the Borrower's obligations under this
Agreement, (3) to notify the post office authorities to change the Borrower's
mailing address to one designated by the Lender, and (4) to receive, open and
dispose of mail addressed to the Borrower. The Borrower ratifies and approves
all acts of the Lender as attorney-in-fact. This power of attorney appointment
is irrevocable, coupled with an interest, and shall survive the death or
disability of Borrower. The Lender shall not be liable for any act or omission,
nor any error of judgment or mistake of fact or law, but only for its gross
negligence or willful misconduct. This power being coupled with an interest is
irrevocable until all of the Liabilities have been fully satisfied and all
commitments to extend credit have been terminated. Immediately upon its receipt
of any Collateral evidenced by an agreement, “instrument,” “chattel paper,”
certificated “security” or “document” (as such terms are defined in the UCC)
(collectively, “Special Collateral”), it shall mark the Special Collateral to
show that it is subject to the Lender's security interest, pledge and assignment
and shall deliver the original to the Lender together with appropriate
endorsements and other specific evidence of assignment or transfer in form and
substance satisfactory to the Lender.
 
5. It will not sell, lease, license or offer to sell, lease, license, grant as
security to anyone other than the Lender or otherwise transfer the Collateral or
any rights in or to the Collateral, without the written consent of the Lender,
except in the ordinary course of business of Borrower’s business or otherwise
permitted under the Restated Credit Agreement; or change the location of the
Collateral from the locations of the Collateral disclosed to the Lender, without
providing at least ten (10) days' prior written notice to the Lender.
 
6. No financing statement or similar record covering all or any part of the
Collateral or any proceeds is on file in any public office, unless the Lender
has approved that filing.
 
7. Without notice or demand and without affecting the Borrower’s obligations
hereunder, from time to time, the Lender is authorized to: (a) renew, modify,
compromise, rearrange, restate, consolidate, extend, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Liabilities
or any part thereof, including increasing or decreasing the rate of interest
thereon; (b) release, either in whole or in part, the Borrower, and release,
either in whole or in part, substitute or add any one or more sureties,
endorsers, or guarantors; (c) take and hold other collateral for the payment of
the Liabilities, and enforce, exchange, substitute, subordinate, impair, waive
or release any such collateral; (d) proceed against the Collateral or any other
collateral for the Liabilities and direct the order or manner of sale as the
Lender in its discretion may determine; (e) take any action against the
Borrower, the Collateral or any other collateral for the Liabilities, or any
other person liable for any of the Liabilities; and (f) apply any and all moneys
received by the Lender, or recoveries from the Collateral or any other
collateral for the Liabilities, in such order or manner as the Lender in its
discretion may determine, including but not limited to applying them against
obligations, indebtedness or liabilities which are not secured by this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 



8. Its obligations hereunder shall not be released, diminished or affected by
(a) any act or omission of the Lender, (b) the voluntary or involuntary
liquidation, sale or other disposition of all or substantially all of the assets
of the Borrower, or any receivership, insolvency, bankruptcy, reorganization, or
other similar proceedings affecting the Borrower or any of its assets or any
other obligor on the Liabilities or that obligor’s assets, (c) any change in the
composition or structure of the Borrower or any other obligor on the
Liabilities, including a merger or consolidation with any other person or
entity, or (d) any payments made upon the Liabilities.
 
9. It expressly consents to any impairment of the Collateral or any other
collateral for the Liabilities, including, but not limited to, failure to
perfect a security interest in such collateral and any release, either in whole
or in part, of the Collateral or any other collateral for the Liabilities. Any
such impairment or release shall not affect the Borrower's obligations
hereunder.
 
10. The Borrower agrees to fully cooperate with the Lender and not to delay,
impede or otherwise interfere with the efforts of the Lender to secure payment
from the assets which secure the Liabilities including actions, proceedings,
motions, orders, agreements or other matters relating to relief from automatic
stay, abandonment of property, use of cash collateral and sale of the Collateral
free and clear of all liens.
 
11. Its principal residence or chief executive office is at the address shown
above.
 
12. Its name as it appears in this Agreement is its exact name as it appears in
its organizational documents, as amended, including any trust documents; and it
will not without the Lender’s prior written consent, change its name, its
business organization, the jurisdiction under which it is formed or organized,
or its chief executive office, or any additional places of business.
 
13. The execution and delivery of this Agreement and the performance of the
obligations it imposes do not violate any law, do not conflict with any
agreement by which it or any of its properties is bound, and do not require the
consent or approval of any governmental authority or any third party.
 
14. This Agreement is a valid and binding agreement, enforceable according to
its terms.
 
15. It is duly organized, validly existing and in good standing under the laws
of the state where it is organized and in good standing in each state where it
is doing business; and the execution and delivery of this Agreement and the
performance of the obligations it imposes (i) are within its powers and have
been duly authorized by all necessary action of its governing body; and (ii) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any agreement or document governing its affairs.
 
16. When the Collateral is located at, used in or attached to a facility leased
by the Borrower, the Borrower will, at the request of the Lender, obtain from
the lessor a consent to the granting of this security interest and a release or
subordination of the lessor's interest in any of the Collateral, in form and
substance satisfactory to the Lender.
 
17. Without limiting any foregoing waiver, consent or agreement, the Borrower
further waives any and all benefits under Arizona Revised Statutes Section
12-1641 through 12-1646, inclusive, and Rule 17(f) of the Arizona Rules of Civil
Procedure, including any revision or replacement of such statutes or rules
hereafter enacted.
 
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Lender in connection with the Liabilities, and all or any part
of such payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be transferred or repaid by
the Lender or paid over to a trustee, receiver or any other person or entity,
whether under any bankruptcy act or otherwise (any of those payments or
transfers is hereinafter referred to as a “Preferential Payment”), then this
Agreement shall continue to be effective or shall be reinstated, as the case may
be, even if all Liabilities have been paid in full, and whether or not the
Lender is in possession of this Agreement or whether agreement has been marked
paid, cancelled, released or returned to the Borrower, and, to the extent of the
payment or repayment or other transfer by the Lender, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. If this Agreement must be reinstated, the Borrower agrees to execute and
deliver to the Lender any new security agreements and financing statements, if
necessary or if requested by the Lender, in form and substance acceptable to the
Lender, covering the Collateral. The obligations of the Borrower under this
section shall survive the termination of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
Remedies Regarding Collateral. The Lender shall have the right to require the
Borrower to assemble the Collateral and make it available to the Lender at a
place to be designated by the Lender which is reasonably convenient to both
parties, the right to take possession of the Collateral with or without demand
and with or without process of law, and the right to sell and dispose of it and
distribute the proceeds according to law. The Borrower agrees that upon default,
the Lender may dispose of any of the Collateral in its then present condition,
that the Lender has no duty to repair or clean the Collateral prior to sale, and
that the disposal of the Collateral in its present condition or without repair
or clean-up shall not affect the commercial reasonableness of such sale or
disposition. The Lender's compliance with any applicable state or federal law
requirements in connection with the disposition of the Collateral will not
adversely affect the commercial reasonableness of any sale of the Collateral.
The Lender may disclaim warranties of title, possession, quiet enjoyment, and
the like, and the Borrower agrees that any such action shall not affect the
commercial reasonableness of the sale. In connection with the right of the
Lender to take possession of the Collateral, the Lender may take possession of
any other items of property in or on the Collateral at the time of taking
possession, and hold them for the Borrower without liability on the part of the
Lender. The Borrower expressly agrees that the Lender may enter upon the
premises where the Collateral is believed to be located without any obligation
of payment to the Borrower, and that the Lender may, without cost, use any and
all of the Borrower's “equipment” (as defined in the UCC) in the manufacturing
or processing of any “inventory” (as defined in the UCC) or in growing, raising,
cultivating, caring for, harvesting, loading and transporting of any of the
Collateral that constitutes “farm products” (as defined in the UCC). If there is
any statutory requirement for notice, that requirement shall be met if the
Lender sends notice to the Borrower at least ten (10) days prior to the date of
sale, disposition or other event giving rise to the required notice, and such
notice shall be deemed commercially reasonable. Without limiting any other
remedy, the Borrower is liable for any deficiency with respect to the
Liabilities after disposition of the Collateral. The Lender is authorized to
cause all or any part of the Collateral to be transferred to or registered in
its name or in the name of any other person or business entity, with or without
designating the capacity of that nominee. At its option the Lender may, but
shall be under no duty or obligation to, discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral,
pay for insurance on the Collateral, and pay for the maintenance and
preservation of the Collateral, and the Borrower agrees to reimburse the Lender
on demand for any such payment made or expense incurred by the Lender with
interest at the highest rate at which interest may accrue under any of the
instruments evidencing the Liabilities. The Borrower authorizes the Lender to
endorse on the Borrower's behalf and to negotiate drafts reflecting proceeds of
insurance of the Collateral, provided that the Lender shall remit to the
Borrower such surplus, if any, as remains after the proceeds have been applied,
at the Lender's option, to the satisfaction of all of the Liabilities (in such
order of application as the Lender may elect) or to the establishment of a cash
collateral account for the Liabilities. The Lender shall have the right now, and
at any time in the future in its sole and absolute discretion, without notice to
the Borrower to (a) prepare, file and sign the Borrower's name on any proof of
claim in bankruptcy or similar document against any owner of the Collateral and
(b) prepare, file and sign the Borrower's name on any notice of lien, assignment
or satisfaction of lien or similar document in connection with the Collateral.
 
Power of Attorney.  The Borrower does hereby make, constitute and appoint any
officer or agent of the Lender as the Borrower’s true and lawful
attorney-in-fact, with power, to (a) endorse the name of the Borrower any of the
Borrower’s officers or agents upon any notes, checks, drafts, money orders, or
other instruments of payment or Collateral that may come into the Lender’s
possession in full or part payment of any Liabilities; (b) from and after a
Default, sue for, compromise, settle and release all claims and disputes with
respect to, the Collateral; (c) sign, for the Borrower, such documentation
required by the UCC, or supplemental intellectual property security agreements;
granting to the Borrower’s said attorney full power to do any and all things
necessary to be done in and about the premises as fully and effectually as the
Borrower might or could do; and (d) prepare, sign and file the Borrower's name
on any proof of claim in bankruptcy or similar document against any owner of the
Collateral.  The Borrower hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof.  This power of attorney is coupled with
an interest, and is irrevocable.
 
Amendment and Restatement.  This Agreement amends, restates, replaces and
supersedes in its entirety the Original Security Agreement.   The execution and
delivery of this Agreement shall not in any circumstances be deemed to have
terminated, extinguished, released or discharged the Borrower's obligations
under the Original Security Agreement, which obligations shall continue under
and be governed by this Agreement.  This Agreement does not release any
Collateral granted as security for the Credit Facilities or any of the other
Liabilities.  This Agreement is not a novation of the Original Security
Agreement.
 

 
 

--------------------------------------------------------------------------------

 



Miscellaneous. A carbon, photographic or other reproduction of this Agreement is
sufficient as, and can be filed as, a financing statement or similar record. The
Borrower authorizes the Lender to file one or more financing statements or
similar records covering the Collateral or such lesser amount of assets as the
Lender may determine, or the Lender may, at its option, file financing
statements or similar records containing any collateral description which
reasonably describes the Collateral, and the Borrower will pay the cost of
filing them in all public offices where filing is deemed by the Lender to be
necessary or desirable. In addition, the Borrower shall execute and deliver, or
cause to be executed and delivered, such other documents as the Lender may from
time to time request to perfect or to further evidence the pledge, security
interest and assignment created in the Collateral by this Agreement. If any
provision of this Agreement cannot be enforced, the remaining portions of this
Agreement shall continue in effect. No delay on the part of the Lender in the
exercise of any right or remedy waives that right or remedy, no single or
partial exercise by the Lender of any right or remedy precludes any other
exercise of it or the exercise of any other right or remedy, and no waiver or
indulgence by the Lender of any default is effective unless it is in writing and
signed by the Lender, nor does a waiver on one occasion waive that right on any
future occasion. All obligations of the Borrower set forth in this Agreement
shall bind the Borrower’s heirs, executors, administrators, successors and
assigns. The provisions of this Agreement are severable, and if any one or more
of the provisions of this Agreement are held to be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired; and the
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of such provision(s) in any other
jurisdiction. Time is of the essence under this Agreement and in the performance
of every term, covenant and obligation contained herein.
 
Indemnification. The Borrower agrees to indemnify, defend and hold the Lender,
its parent companies, subsidiaries, affiliates, their respective successors and
assigns and each of their respective shareholders, directors, officers,
employees and agents (collectively the “Indemnified Persons”) harmless from and
against any and all loss, liability, obligation, damage, penalty, judgment,
claim, deficiency, expense, interest, penalties, attorneys’ fees (including the
fees and expenses of attorneys engaged by the Indemnified Person at the
Indemnified Person’s reasonable discretion) and amounts paid in settlement
(“Claims”) to which any Indemnified Person may become subject arising out of or
relating to this Agreement or the Collateral, except to the limited extent that
the Claims are proximately caused by the Indemnified Person’s gross negligence
or willful misconduct. The indemnification provided for in this paragraph shall
survive the termination of this Agreement and shall not be affected by the
presence, absence or amount of or the payment or nonpayment of any claim under,
any insurance.
 
Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts), and to the extent applicable, federal law, except to the
extent that the laws regarding the perfection and priority of security interests
of the state(s) in which either the Borrower or any property securing the
Liabilities is located, are applicable. The Borrower agrees that any legal
action or proceeding with respect to any of its obligations under this Agreement
may be brought by the Lender in any state or federal court located in the State
of Arizona, as the Lender in its sole discretion may elect. By the execution and
delivery of this Agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
Arizona is not a convenient forum or the proper venue for any such suit, action
or proceeding.
 
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE BORROWER MAY HAVE TO CLAIM OR RECOVER FROM THE
LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
BORROWER AND THE LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN OR AMONG THE BORROWER AND THE LENDER ARISING OUT OF OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
LENDER TO PROVIDE THE FINANCING DESCRIBED HEREIN.
 

 
 

--------------------------------------------------------------------------------

 



Borrower:
SkyMall, LLC
 
By:  /s/Scott Wiley                                           
 
Scott Wiley                                              CFO
Printed Name                                           Title
 
Date Signed:  April, 29, 2014 

 
 

--------------------------------------------------------------------------------

 

Commercial Tort Claims



(List, if any, by case title with court and brief description of claim)

 